Citation Nr: 1508914	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-31 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of the assignment of an effective date of September 1, 2011 for removal of the Veteran's former spouse from her VA compensation award. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from April 2001 to December 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2011 statement, the Veteran requested that her current husband to be added as a dependent to her award.  This matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ), and is referred for consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Veteran submitted a timely notice of disagreement regarding the RO's decision to assign an effective date of September 1, 2011 for the removal of her former spouse from her award of VA benefits.  A statement of the case (SOC) is now required.  Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following action:

Issue an SOC as the issue of the propriety of the assignment of an effective date of September 1, 2011 for removal of the Veteran's former spouse from her VA compensation award.  Advise the Veteran of her appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




